Citation Nr: 0843292	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for gout since December 21, 
2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active duty service 
from July 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted entitlement 
to service connection for gout, assigning a noncompensable 
evaluation.

In November 2008, the veteran testified before the 
undersigned at a Board hearing via videoconference.  A 
transcript of the hearing is of record.


FINDING OF FACT

Since December 21, 2005, the veteran's gout has been 
asymptomatic, and not manifested by one or two exacerbations 
a year.


CONCLUSION OF LAW

Since December 21, 2005, the veteran's gout has not met the 
criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5003, 5017 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discus whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's gout is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5017, which directs that gout be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  Under Diagnostic 
Code 5002, a 20 percent evaluation is assigned when there is 
evidence of one or two exacerbations per year in a well-
established diagnosis.  Chronic residuals such as limitation 
of motion or ankylosis are to be rated under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion in a specific joint is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Board finds that the veteran's gout does not warrant a 
compensable rating.  The record shows that the veteran has 
been controlling his gout with medication since 1997, and he 
has not experienced any flare-ups since that time.  See 
January 2004 private medical record (diagnosing stable gout 
with no interval episodes); November 2004 private medical 
record (noting no gout attack in the past seven to eight 
years); Board videoconference hearing transcript, pp. 4-5 
(veteran explaining that he has not had a flare-up since 
going on medication in 1997).  The veteran also has not had 
an increase in his medication due to a worsening of the 
condition.  See Board video conference hearing transcript, p. 
9.  The veteran did mention in his hearing that he has had 
"just a little bit of discomfort" in his right foot after 
long standing or walking, which he attributes to his gout.  
See id. at 6.  The veteran, however, also stated that he had 
not mentioned his periodic foot pain to his doctor, id. at 
10, and no other physician has linked these complaints to an 
exacerbation of gout.

A May 2006 VA examination was scheduled to determine whether 
the veteran's complaints of arthritis of the shoulders and 
elbows were attributable to gout.  He reported some shoulder 
pain and stiffness, but no pain or stiffness in the elbows.  
Swelling, heat, redness, instability, and locking were not 
noted.  The veteran explained that prolonged standing, 
sitting, and walking aggravated his shoulders.  His pain was 
reportedly relieved by rest.  On physical examination of the 
elbows he had no evidence of joint swelling or instability.  
Range of motion was normal.  On examination of the shoulders, 
he had full range of motion, with some pain on internal 
rotation.  There was no further loss of motion with 
repetitive motion.  The physician acknowledged that the 
veteran carried a clinical diagnosis of gout, which was 
originally diagnosed in 1975.  He deferred opinion as to 
whether the veteran's arthritis is related to his gout until 
x-rays could be obtained.  See May 2006 VA examination 
report.

X-rays were taken and read days later.  X-rays of the elbows 
showed a small traction spur at the olecranon process of the 
proximal aspect of each ulna.  No other abnormalities were 
noted at either elbow.  X-rays of the shoulders revealed 
degenerative joint disease at the acromioclavicular joints 
and to a much lesser degree at the glenohumeral joints.  No 
other abnormalities were noted at either shoulder.  The 
physician opined that is was less likely than not that the 
veteran's current condition affecting his shoulders is 
related to military service because he has no elbow 
complaints and his shoulder condition is degenerative in 
nature.  Id.

The veteran has not met the criteria for a compensable 
rating.  The record shows that since December 2005 he has not 
suffered from an exacerbation of gout, and there is no 
limitation of joint motion due to gout.  The Board has 
considered whether a rating should be given for functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint.  In this case, however, there is no 
competent evidence of painful flare-ups, abnormal movements, 
fatigability, incoordination, or any other such factors 
resulting in a limitation of joint motion due to gout.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

The veteran argued in the Board hearing that he should be 
awarded a compensable rating because his gout is being 
controlled by medication, and that without medication he 
would be eligible for a compensable rating, as his gout 
without medicine is debilitating.  The rating schedule is 
intended to compensate the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The rating schedule takes into 
account treatment of a disability when considering how it 
affects a claimant's ability to perform a job.  Therefore, 
the veteran's statement that he would be entitled to a 
compensable rating if he were not taking his medication is 
not an accurate method of rating his disability.

The veteran also argues in an October 2006 statement, that he 
qualified for a compensable rating in 1984, 1991, 1997, and 
1998, so he therefore should be awarded a compensable rating.  
While the veteran did have two or more yearly episodes of 
gout during that time, it is not considered in the rating 
period.  The effective date of an award of disability 
compensation shall not be earlier than the date of receipt of 
application.  38 U.S.C.A. § 5110(a).  The veteran's claim of 
entitlement to service connection for gout was received on 
December 21, 2005.  Therefore, episodes documented prior to 
this time will be considered for the award of service 
connection, but not for rating purposes.  As the veteran has 
not experienced two or more episodes per year of gout at any 
time since December 2005, he does not qualify for a 
compensable rating.

The Board has carefully reviewed the appellant's own 
testimony and contentions that he is entitled to a 
compensable rating and that his foot pain is related to gout.  
The Board, however, must rely upon competent medical evidence 
for a diagnosis and nexus opinion.  While the appellant, as a 
lay person, is competent to provide evidence regarding injury 
and symptomatology, he is not competent to provide evidence 
of a current diagnosis or medical opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide this evidence, and the record here 
contains no competent diagnosis of joint problems or an 
opinion linking gout to any current joint problems.

The benefit-of-the-doubt rule has been considered in making 
this decision, however, the preponderance of the evidence is 
against the claim, and the doctrine is therefore not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable evaluation is not warranted for gout from 
December 21, 2005.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


